COURT OF APPEALS
                               EIGHTH DISTRICT OF TEXAS
                                    EL PASO, TEXAS

                                                  §
 VICTOR OMAR TORRES,                                              No. 08-21-00136-CR
                                                  §
                  Appellant,                                         Appeal from the
                                                  §
 v.                                                                394th District Court
                                                  §
                                                               of Brewster County, Texas
 THE STATE OF TEXAS,                              §
                                                                    (TC# CR-04829)
                  State.                          §

                                             §
                                           ORDER

       Albert Valadez has moved to withdraw as attorney of record for Appellant. Valadez

states in his motion that James McDermott of the Far West Texas Regional Public Defender's

Office will succeed Valadez as Appellant's appointed counsel. We will withhold a ruling on this

motion to withdrawal pending written confirmation from either Mr. McDermott or the trial court

that McDermott will succeed Valadez as trial counsel. Valadez is instructed to forward us this

written proof of the appointment within 7 days.

       IT IS SO ORDERED this 9th day of August, 2021.

                                             PER CURIAM

Before Rodriguez, C.J., Palafox and Alley, JJ.